Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose carrier base module comprising: 
a module body comprising a heat sink element partially covered in a polymer material, a portion of the heat sink element being exposed from the polymer material and forming both a component potting area and a mounting surface adjacent the component potting area
a plurality of lead frame elements, at least two of the plurality of lead frame elements comprising a first and a second part on side in the component potting area and a remainder of the at least two of the plurality of lead frame elements embedded in the polymer material of the mounting body so that at least one additional electronic component can be mounted on the second part of the at least two of the plurality of lead frame elements after mechanical assembly of the carrier base module to build a lighting module
 and an LED element on the mounting surface of the module body and electrically coupled to the first part of the at least two of the plurality of lead frame elements.
	As for claim 7, the prior art fails to teach or disclose an automotive lighting system comprising: a carrier base module comprising: 
a module body comprising a heat sink element partially covered in a polymer material, a portion exposed from the polymer material and forming both a component potting area and a mounting surface adjacent the component potting area
plurality of lead frame elements, at least two of the plurality of lead frame elements comprising a first part and a second part on the component potting area and a remainder of the at least two of the plurality of lead frame elements embedded in the polymer material of the mounting body so that at least one additional electronic component can be mounted on the second part of the at least two of the plurality of lead frame elements after mechanical assembly of the carrier base module to build a lighting module
 and an LED element on the mounting surface of the module body and electrically coupled to the first part of the at least two of the plurality of lead frame elements; and at least one electronic component on the second part of the at least two of the plurality of lead frame elements



building a module body by at least covering a heat sink element with polymer material such that a portion of the heat sink element is exposed from the polymer material to form and both a component potting area and a mounting surface adjacent the potting area
partially embedding at least two lead frame elements in the polymer material such that a first part and a second part of the at least two lead frame elements are on the component potting area and a remainder of the at least two of the plurality of lead frame elements is embedded in the polymer material;
mounting an LED element on the mounting surface to electrically couple the LED element to the first part of the at least two lead frame elements; 
mounting at least one electronic component on the second part of the at least two lead frame elements after the LED element is mounted.
	The closest prior art found was Low US 2012/0025217. Low teaches a module body having a polymer material (para. 0004; and paragraph 0022) with a recess formed therein (see cavities 3, Figure 6, interpreted as recesses) and comprising a mounting surface adjacent a component potting area (para. 0002; portion where LEDs are mounted, for example in Figure 6); the mounting surface and the component potting area being in the recess (mounting surface and potting area are both within the recess 3, see encapsulation 4 shown in Figure 6), and at least two lead frame elements with the polymer material of the module body (para. 0002, each side of frame is an element), each of the at least two lead frame elements comprising a first terminal side and a .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DUMMER US PAT 9961770, HEIKMAN US 2014/0217443, and HUSSELL US PAT 8564000 disclose relevant carrier devices with potting/lead frame configurations for LEDs that are similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875